DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits for application 16/754,613.  Responsive to the preliminary amendment filed 4/9/2020, claims 1-18 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/IB2018/057815, filed on 10/9/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/8/2020, 7/7/2020 and 3/9/2021 have been considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  line 5, “when is sensed” should be changed to - -when it is sensed- -.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  line 3, “an engine” should be changed to - -the engine- - for claim consistency (see Claim 1, line 8).  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  lines 3-4, “a physical exercise” should be changed to - -the physical exercise- - for claim consistency (see Claim 1, line 3).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9, 11-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the drive train" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -a drive train- - or whether Claim 7 should be amended to depend from Claim 6 which provides support for a “drive train” in lines 2-3.

Claim 11 recites the limitation "the resistance characteristics" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -resistance characteristics- -.

Regarding claim 11, the phrase "in particular" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 12, the phrase "preferably" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 12, the phrase "in particular" in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 13, line 3 states, “a fitness program” which appears to be a double inclusion of limitations appearing in Claim 12, lines 2-3.  It is unclear whether the fitness program of Claim 13 is related to those recited in Claim 12.

Claim 15, line 1 states, “A transport apparatus” which appears to be a double inclusion of limitations appearing in Claim 1, line 1.  It is unclear whether the transport apparatus of Claim 15 is the same transport apparatus recited in Claim 1.

Claim 15, line 1 states, “a control device” which appears to be a double inclusion of limitations appearing in Claim 1, line 1.  It is unclear whether the control device of Claim 15 is the same control device recited in Claim 1.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of the limitations of Claim 15, i.e. “transport apparatus” and “control device”, are already recited in parent Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The term “near” in claim 16, line 2 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how proximate the fitness apparatus and operator seat must be located to constitute a “near” arrangement.  Additionally, it is unclear whether Applicant intends for the term “near” to be interpreted in a manner similar to “adjacent” which would not render the claim indefinite.

Regarding claim 16, the phrase "in particular" in lines 2-3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 16 recites the limitation "the operator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the “operator” of Claim 16 is the same “user” recited in Claim 1, line 3.

Claim 17, line 3 states, “so-called driving” which is unclear.  Specifically, it is unclear what the term “so-called” is referring to and whether the limitation “so-called driving” should be interpreted as equivalent to “driving”.

Allowable Subject Matter
Claims 1-8, 10 and 14 allowed.
Claims 9, 11-13, 15, 16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a control device for controlling an engine driven transport apparatus including a sensor device for sensing a degree of physical exercise at least partly by sensing a degree of motion of the flywheel, and wherein the control device is arranged for controlling engine power of an engine of the transport apparatus at least partly based on the sensed degree of physical exercise at least partly sensed by sensing the degree of motion of the flywheel, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a method for controlling an engine driven transport apparatus including controlling engine power of said one or multiple engines of the engine driven transport apparatus at least partly based on a sensed degree of motion of a flywheel set into motion by physical exercise performed by an operator of said transport apparatus, in combination with the other method steps required by independent claim 17.
KRONFELD et al. (US 2014/0353055 A1), being the closest prior art, discloses a motor driven hybrid electric vehicle wherein operator physical exercise sets a flywheel into motion to charge the battery used for powering the electric motor (see paragraph [0130]).  However, the reference fails to disclose the above mentioned limitations that deal with controlling engine power at least partly based on a sensed degree of physical exercise at least partly sensed by sensing a degree of motion of the flywheel. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MILLER et al. (US 2017/0320485 A1) discloses an engine control system (see ABSTRACT).
DARNELL et al. (US 2014/0372005 A1) discloses a powertrain control system (see ABSTRACT).
BEALE (US 4,171,029) discloses a vehicle propulsion system (see ABSTRACT).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655